Beck, P. J.
Homer Twiggs was indicted for rape, 'it being alleged that the crime with which he was charged was committed upon one Mary Bass. There are two counts in the indictment. In the first count it is charged that the defendant did with force and arms have carnal knowledge of Mary Bass, a female, forcibly and against her will, etc. In the second count it is charged that the defendant committed the offense of rape, for that the accused did unlawfully have sexual intercourse with Mary Bass, a female child under the age of fourteen years, to whom he had not previously become lawfully married, contrary to law, etc. Upon the trial the defendant was found guilty on the second count. He made a motion for a new trial; and the exception is to a judgment of the court overruling the motion.
There are several grounds 'in the motion for new trial containing long extracts from the stenographic report of the case, in which appear the questions of counsel and the answers of the witness. Some of the evidence set forth' was admissible, and some not. The objection was to the testimony in block, without sufficient specification of the particular evidence objected to. In such case the ruling of the court in admitting or rejecting evidence will not be reversed.
In the grounds of the motion where the evidence is properly set forth and the objection thereto shown, it does not appear that the court erred in any of its rulings upon these grounds.
There was evidence to support the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.